Citation Nr: 0207313	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  98-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left knee disability.

(The issues of entitlement to service connection for back and 
right knee disabilities will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1982.

This matter comes before the Board on appeal of a September 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
veteran testified before the undersigned member of the Board 
at a videoconference hearing held in November 2000.  This 
case was remanded in February 2001 for further development; 
the case was returned to the Board in May 2002.

The Board initially notes that the issues of entitlement to 
service connection for residuals of a left shoulder injury 
and for residuals of a head/neck injury were originally 
developed for appellate review, but that service connection 
for both disabilities was granted by the RO in February 2002.  
Those issues are therefore no longer before the Board.  See 
generally, Grantham v. Brown, 114 F.3d 1156 (1997).

The Board also notes that the issues of entitlement to 
service connection for back and right knee disabilities have 
been developed for appellate review; however, the Board is 
currently undertaking additional development on those issues 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDING OF FACT

The veteran does not have left knee disability.


CONCLUSION OF LAW

The veteran does not have left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for left knee disability, denied 
that claim on the basis that it was not well grounded.  In 
February 2001, the Board remanded the case in part to allow 
the RO to consider the veteran's claim under the provisions 
of the VCAA; the RO subsequently did so.  After review of the 
record, the Board concludes that VA's duties under both the 
VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided in 
September 1997 with notice of the September 1997 rating 
decision which denied service connection for left knee 
disability.  In response to his notice of disagreement with 
the September 1997 rating decision, the veteran was provided 
with a statement of the case in January 1998 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
that issue.  The Board notes that the veteran was apprised of 
the VCAA in the Board's February 2001 remand, and that the RO 
in April 2001 also notified the veteran of the VCAA and 
informed him of the evidence needed to substantiate his 
claim.  In February 2002, the RO re-adjudicated his claim of 
entitlement to service connection for left knee disability.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is aware of the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the veteran, at his 
November 2000 hearing before the undersigned, reported 
arguably relevant treatment for his left knee disability at a 
Richland Memorial Hospital/Palmetta Health, and at an 
unidentified "free" health clinic in Columbia, South 
Carolina.  The Board notes in passing that the RO attempted 
without success in July 1997 to obtain records from Richland 
Memorial Hospital in connection with the veteran's claim for 
service connection for a head injury.  In April 2001, the RO 
specifically requested that the veteran provide further 
identifying information with respect to the above facilities, 
as well as authorization for VA to obtain records from the 
referenced facilities.  The veteran did not respond to the 
above request, and the RO informed the veteran of this in the 
February 2002 Supplemental Statement of the Case.

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  In light of the veteran's failure to 
cooperate in providing VA with the needed information and 
authorization to obtain records from the above facilities, 
the Board concludes that VA's duty to assist the veteran in 
obtaining those records has been satisfied.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual background

The veteran contends that he developed left knee disability 
either from a parachuting accident in service, or from an 
incident in service in which he twisted his ankle.

Service medical records disclose that the veteran was 
involved in a parachute accident in April 1979, injuring his 
left shoulder; the records associated with the accident are 
negative for any reference to any knee complaints or 
findings, and the service medical records are otherwise 
negative for any complaints, finding or diagnosis of left 
knee disability.  The veteran's examination for discharge 
records his contention that he injured his left shoulder and 
right knee in a parachute jump, but is negative for any 
complaints, finding or diagnosis of left knee disability.

On VA examination in August 1997, the veteran reported 
experiencing a gradual worsening of left knee pain over the 
past several years, with no antecedent history of trauma.  
Physical examination disclosed the absence of any effusion or 
deformity.  There was patellofemoral crepitus to palpation.  
Range of left knee motion testing disclosed flexion to 120 
degrees and extension to 10 degrees.  X-ray studies of the 
knees reportedly showed abnormal findings for the right knee 
only.  The examiner did not diagnose any left knee 
disability.

In a March 1998 statement, the veteran's representative 
contended that the veteran's left knee disability was the 
result of the parachute accident in service.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1998, at which time he testified that he 
injured his left knee in service when he twisted his ankle.  
He testified that X-ray studies of his knee at that time were 
normal, and that his injury was treated with an ace bandage.  
He indicated that he experienced no further left knee 
problems until approximately 1990.

VA treatment records for January 2000 to June 2001 record the 
veteran's contention that he experienced a parachuting 
accident in which he injured his neck, left shoulder and 
right knee; the records are entirely negative for any 
reference to left knee complaints or findings.

At his November 2000 hearing before the undersigned, the 
veteran testified that he had a left knee disorder, and had 
received treatment for such in service, although he also 
testified that he did not receive any treatment after service 
for many years.  He testified that the knee disorder 
originated from the parachute accident in service.

The veteran was afforded a VA examination in October 2001, at 
which time he complained of mild knee pain.  Physical 
examination showed that the veteran was able to flex his left 
knee to 135 degrees and extend the knee to 0 degrees.  No 
instability or effusion was identified, and there was no 
evidence of patellofemoral crepitus.  X-ray studies of the 
left knee itself were negative for any abnormalities, and the 
veteran was diagnosed with mechanical knee pain without 
evidence of intra-articular pathology.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service incurrence of arthritis during 
peacetime service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although the veteran contends that he was treated for left 
knee problems in service, his service medical records are 
entirely negative for any reference to left knee disability, 
and post-service treatment records are entirely negative for 
any complaints, finding or diagnosis of left knee disability.  
Although physical examination of the left knee on VA 
examination in August 1997 revealed crepitus and some 
restriction in range of motion, the examiner did not diagnose 
any left knee disability.  Moreover, while the veteran 
demonstrated a lesser degree of restricted motion at his 
October 2001 VA examination, X-ray studies of the left knee 
at that time were negative for any pertinent abnormalities, 
and the examiner essentially concluded that the veteran's 
left knee was normal, diagnosing pain without any underlying 
pathology.  In short, no physician has concluded that any 
abnormal findings on physical examination are suggestive of 
the presence of an underlying left knee disorder.  Although 
the veteran nevertheless argues that he does have a left knee 
disorder, as a lay person, he is not qualified through 
education, training or experience to offer a medical opinion 
concerning whether he has such a disability.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As the October 2001 VA examiner's conclusion was based on 
clinical examination of the veteran as well as review of 
recent X-ray studies, and is consistent with VA treatment 
records and all other post-service medical evidence which is 
entirely negative for any finding or diagnosis of left knee 
disability, and as the only other evidence in support of the 
veteran's claim consists of lay statements and testimony by 
the veteran, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Service 
connection for left knee disability is therefore not 
warranted.

In reaching the conclusion that service connection is not 
warranted for left knee disability, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

Entitlement to service connection for left knee disability is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

